DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “groove” claimed in claims 7 and 19 must be shown or the feature canceled from the claims.  Examiner recommends assigning a reference character to the “groove” in the provided drawings. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Objections
Claim 6 is objected to because of the following informalities:  “the enclosed space” should likely read “an enclosed space”, as claim 6 is not dependent on claim 5.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 10, 14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung (US Publication No. 2011/0069055).
Regarding claim 1, Jung discloses a display device (1), comprising: a loudspeaker box (300 having speakers 380) comprising a first end surface (top surface of 300) provided with a first opening (Figure 3, opening in base adjacent to 465) and a connection line (500) extending outward through the first opening (opening in base adjacent to 465) (see Figure 3); 
a display assembly (200) mounted on the first end surface (200 mounted to top surface of 300 through 400), and comprising a second end surface (bottom half of 240) and a 520), the connection line (500) being connected to the connection terminal (500 connected to driver board 130 at 520); and 
a connection cover plate (600) configured to shield the first opening (opening in base adjacent to 465, see Figure 3), and connected to the loudspeaker box (Figure 3, 47 connected to 21 of 20) and the display assembly (Figure 2, 600 connected to 300).
Regarding claim 2, Jung discloses display device according to claim 1, and further discloses wherein the second end surface (bottom half of 240) is provided with a second opening (opening in 240 adjacent to 520, see Figure 3) and the connection terminal (520) is exposed through the second opening (opening in 240 adjacent to 520), the connection cover plate (600) is further configured to shield the first opening (opening in base adjacent to 465) and the second opening (opening in 240 adjacent to 520).
Regarding claim 3, Jung discloses the display device according to claim 1, and further discloses wherein the first end surface (top surface of 300) is an upper end surface of the loudspeaker box (300), and the loudspeaker box (300) is reused as a base for the display assembly (200) (Figure 2, 300 being base for 200).
Regarding claim 5, Jung discloses the display device according to claim 1, and further discloses wherein a barrier structure (310) is further arranged on the first end surface (310 located at top surface of 300) and configured to define an enclosed space (space between 310 and 600) with a part of the connection cover plate (600), and the first opening (opening in base adjacent to 465) is arranged in the enclosed space (space between 310 and 600). 
Regarding claim 10, Jung discloses the display device according to claim 5, and further discloses wherein the connection cover plate (600) comprises a first plate body (bottom part of 600 oriented horizontally) and a second plate body (top part of 600 oriented vertically) on different planes (see Figures 2 and 4), the first plate body (bottom part of 600 oriented horizontally) and the barrier structure (310) define the enclosed space (space between 600 and 310), and the second plate body (top part of 600 oriented vertically) is attached to the second end surface (bottom half of 240).
Regarding claim 14, Jung discloses the display device according to claim 10, and further discloses wherein a reinforcement rib (edges of 600) is arranged on a surface of the second plate body (top half of 600 oriented vertically) facing the second end surface (edges of 600 facing bottom half of 240).
Regarding claim 18, Jung discloses the display device according to claim 1, and further discloses (see Figure 2) wherein a width of the connection cover plate (600) in a first direction (lateral direction) is smaller than a width of the loudspeaker box (330L) in the first direction (lateral direction), and the width of the loudspeaker box (300L) in the first direction (lateral direction) is smaller than a width of the display assembly (200L).
Alternatively, Claims 1, 2, 4, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (US Patent No. 6,268,997).
Regarding claim 1, Hong discloses a display device (Figure 1A), comprising: a loudspeaker box (20, including 30 and 40) comprising a first end surface (base of 40) provided with a first opening (43) and a connection line (29) extending outward through the first opening (43) (see Figure 2); 
a display assembly (10) mounted on the first end surface (base of 40), and comprising a second end surface (adjacent to bottom of 13 and 14) and a connection terminal (connection point on 14), the connection line (29) being connected to the connection terminal (Figure 3, end of cable connected to terminal of 14); and 
a connection cover plate (47) configured to shield the first opening (43), and connected to the loudspeaker box (Figure 3, 47 connected to 21 of 20) and the display assembly (Figure 3, 47 connected to 13 of 10).
Regarding claim 2, Hong discloses display device according to claim 1, and further discloses wherein the second end surface (adjacent to bottom of 13 and 14) is provided with a second opening (opening in bottom of 13 adjacent to the top terminal end of 47) and the connection terminal (connection point between 14 and 29) is exposed (terminal exposed to outer elements, such as debris, through second opening without 47) through the second opening (opening in bottom of 13 adjacent to the top terminal end of 47), the connection cover plate (47) is further configured to shield the first opening (43) and the second opening (opening in bottom of 13 adjacent to the top terminal end of 47).
Regarding claim 4, Hong discloses the display device according to claim 2, and further discloses wherein the second opening (opening in bottom of 13 adjacent to the top terminal end of 47) is arranged at an edge of the display assembly (second opening being located at bottom of 10 adjacent to 20) close to the loudspeaker box (20) (see Figure 3).
Regarding claim 15, Hong discloses the display device according to claim 2, and further discloses wherein the display assembly (10) comprises a mainboard (14), at least a part of the mainboard (14) is exposed (14 exposed to outer elements, such as debris, through second opening without 47) through the second opening (opening in bottom of 13 adjacent to the top, terminal end of 47), and the connection terminal (connection point between 14 and 29) is connection point between 14 and 29 located at bottom of 14) exposed through the second opening (bottom end of 14 exposed to outer elements, such as debris, through second opening without 47).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US Patent No. 6,268,997) in view of Takao (US Publication No. 2011/0073738).
Regarding claim 6, Hong discloses the display device according to claim 1, but does not disclose wherein a protrusion is further provided on the first end surface and located within an enclosed space, and the display assembly comprises a housing member extending toward the first end surface and fitted to the protrusion.
However, Takao teaches wherein a protrusion (10) is further provided on the first end surface (top side of 8) and located within an enclosed space (within back cover 7), and the display assembly (2, including components 4-7) comprises a housing member (5) extending toward the first end surface (vertically oriented part of 5 connected to 10) and fitted to the protrusion (Figure 8, 5 fitted to 10 through 14 and 16).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the frame of Takao to the display housing of Paragraph [0035] in Takao).
Regarding claim 7, Hong in view of Takao teaches the display device according to claim 6, and further teaches (in Takao) wherein the protrusion (10) is provided with a groove (Figure 8c, groove in 10 accommodating 5), and the housing member (5) is inserted into the groove (see Figure 8c).
Regarding claim 8, Hong in view of Takao teaches the display device according to claim 6, and further teaches (in Takao) wherein at least two protrusions (10 and 11) are arranged on the first end surface (top side of 8) and spaced apart from each other (see Figures 4 and 5), and the display assembly (comprised of 4 and 5) comprises at least two housing members (vertically oriented parts of 5 connected to 10 and 11) extending toward the first end surface (top side of 8) and spaced apart from each other (see Figures 4 and 5).
Regarding claim 9, Hong in view of Takao teaches the display device according to claim 6, further teaches (in Takao) wherein the display assembly (10 in Hong corresponding to 2 in Takao) is fixedly connected to the loudspeaker box (20 in Hong corresponding to 3 in Takao) through a bolt (Figure 8 in Takao, 14) passing through the housing member (5) and the protrusion (10).
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US Publication No. 2011/0069055) in view of Cho (US Publication No. 2002/0000505).
Regarding claim 11, Jung discloses the display device according to claim 10, and further discloses wherein the cover (600) includes a first screw (620) is arranged at an edge of the first bottom half of 600 oriented horizontally) away from the second plate body (top half of 600 oriented vertically), a first slot (320) adapted to the first screw (620) is formed in the barrier structure (320 located on 310), a second screw (610) is arranged at an edge of the second plate body (top half of 600 oriented vertically) away from the first plate body (bottom half of 600 oriented horizontally), a second slot (hole in 240 accommodating 610) adapted to the second screw (610) is formed in the second end surface (bottom half of 240), and the connection cover plate (600) is connected to the loudspeaker box (300) and the display assembly (200) through inserting the first screw (620) into the first slot (320) and inserting the second screw (610) into the second slot (hole in 240 accommodating 610). 
Jung does not disclose wherein the first plate body and second plate body of the cover plate are connected with buckles. However, Cho teaches a cover plate (40) between a display (10) and loudspeaker box (20), wherein the cover plate (40) is attached with a buckle (33) located at the edge of the cover plate (40).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have substituted to screws of Jung for the buckles of Cho. Doing so would have provided for a tool-less installation of the cover plate, allowing for an easier installation and removal (Paragraph [0033] in Cho).
Regarding claim 12, Jung in view of Cho teaches the display device according to claim 11, and further teaches (in Jung) wherein the second plate body (top half of 600 oriented vertically) is attached to the second end surface (bottom half of 240). 
Cho further teaches wherein the first plate body (bottom level of cover 40) is further provided with a columnar protrusion (34) protruding toward the first end surface (base of 22), a hole in 34 accommodating 29) is formed in the columnar protrusion (34), a second installation hole (22a) is formed in the first end surface (base of 22a), the first installation hole (hole in 34 accommodating 29) and the second installation hole (22a) are coaxial (see close up view provided in Figure 4 of Cho), and the first plate body (bottom level of cover 40) is fixed onto the first end surface (base of 22) through a bolt (29) passing through the first installation hole (hole in 34 accommodating 29) and the second installation hole (22a) (see close up view provided in Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the columnar protrusion and second installation hole of Cho to the first plate body and first end surface of Jung as previously modified by Cho. Doing so would have provided a structures and firm attachment means that would have prevented the unwanted removal and rattling of the cover plate (Paragraph [0030]-[0034] in Cho). 
Jung in view of Cho teaches where the second installation hole is located on the first end surface (as opposed to second end surface), and where the columnar protrusion is located on the first plate body (as opposed to the second plate body), and is connected to the first end surface (as opposed to the second end surface). However, one of ordinary skill in the art would have recognized that the location of the second installation hole and columnar protrusion of the claimed invention would perform the same operation as the second installation hole and columnar protrusion in Jung in view of Cho. Therefore, it would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have arranged the second installation hole on the second end surface of Jung and columnar protrusion on the In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; MPEP § 2144.04(VI)(C)).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US Patent No. 2011/0069055) in view of Lauffer (US Publication No. 2005/0213290).
Regarding claim 13, Jung disclose display device according to claim 10, but does not disclose wherein a protruding harness fastener is arranged on a surface of the second plate body away from the second end surface. 
However, Lauffer teaches a protruding harness fastener (26) is arranged on a surface of the second plate body (22) away from the second end surface (26 protruding away from plane of rear cover of 12)
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the harness of Lauffer to the second plate body of Jung. Doing so would allowed the user to organized cables associated with peripheral devices, such as additional displays or speakers, so as to reduce binding and bunching of the cables (Paragraphs [0005]-[0015] in Lauffer).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US Patent No. 6,268,997) in view of Helot (US Publication No. 2004/0047115).
Regarding claim 16, Hong discloses the display device according to claim 2, but does not disclose wherein a line clip for clipping the connection line is further arranged at the second opening.
27 adjacent to 26) for clipping the connection line (20) is further arranged at a second opening (15 in Helot corresponding to opening in bottom of 13 in Hong).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the line clip of Helot at the second opening of Hong. Doing so would have allowed the user to control the amount of slack in the connection line closer to the motherboard connection to ensure the connection line is not disengaged from the motherboard during the multi-axial movement of the display permitted in Hong. 
Regarding claim 17, Hong in view of Helot teaches the display device according to claim 16, and first teaches wherein the line clip (27) is arranged at a position in the second opening (15 in Helot corresponding to opening in bottom of 13 in Hong) close to the loudspeaker box (20 in Hong), and comprises a first part (base of 27 attached to 12), a second part (first protrusion holding 20) and a third part (second protrusion holding 20 on opposite side of 20) opposite to the second part (first protrusion holding 20), a surface of the first part (base of 27 connected to 12) facing the display assembly (10, including 12) is attached to an end surface (surface of 12 adjacent to 26) exposed through the second opening (opening in bottom of 13 in Hong), and the second part and the third part (first and second protrusions holding 20 and extending from base of 27) are connected to the first part (base of 27) to form an opening structure (Figure 1, groove between first and second protrusions forming a grove to fit 20) of line clip (27) for clipping the connection line (20 in Helot corresponding to 29 in Hong).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (US Patent No. 2011/0069055) in view of Helot (US Publication No. 2004/0047115).

Regarding claim 19, Jung discloses the display device according to claim 2, but does not disclose wherein a groove is provided between the second opening and the second end surface, when the connection cover plate is connected to the display assembly, the connection cover plate is located in the groove, and an outer surface of the connection cover plate and the second end surface are in a same plane.
However, Helot teaches wherein a groove (bottom groove in 15 accommodating 17, see Figures 1 and 4) is provided between a second opening (Paragraph [0030], sockets in 16) and the second end surface (bottom of 12 near 15), when the connection cover plate (17) is connected to the display assembly (11), the connection cover plate (17) is located in the groove (bottom groove in 15 accommodating 17, see Figure 4), and an outer surface of the connection cover plate (17) and the second end surface (bottom of 12 near 15) are in a same plane (see Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the second end surface of Jung to include the groove of Helot. Doing so would have prevented the cover from protruding from the rear surface of the display, creating a more aesthetically pleasing assembly (see Paragraphs [0036]-[0037] in Helot).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi (US Publication No. 2012/0268449) and Kim (US Publication No. 2017/0374754) also disclose displays with a speaker-box base.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached on (571) 270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        
/ADRIAN S WILSON/Primary Examiner, Art Unit 2841